NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                  ANTHONY JAMES BARTLEY, Petitioner.

                          No. 1 CA-CR 14-0648 PRPC
                              FILED 11-10-2016


      Petition for Review from the Superior Court in Yavapai County
                           No. P1300CR20080506
                               P1300CR20081074
                    The Honorable Celé Hancock, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Yavapai County Attorney’s Office, Prescott
By Michael P. McGill
Counsel for Respondent

Craig Williams, Attorney at Law, P.L.L.C., Prescott Valley
By Craig Williams
Counsel for Petitioner
                            STATE v. BARTLEY
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Kent E. Cattani and Chief Judge Michael J. Brown joined.


W I N T H R O P, Judge:

¶1            Petitioner, Anthony James Bartley, petitions this court for
review of the dismissal of his petition for post-conviction relief of-right. The
sole issue Bartley presents for review is whether the trial court erred when
it ordered Bartley to serve two prison sentences consecutively as a result of
his convictions—and subsequent probation violations—in Yavapai County
case no. P1300CR20080506. We deny relief because the issue is moot.
Bartley has been absolutely discharged from those two sentences and is no
longer in prison, nor is he exposed to further imprisonment for those two
convictions.

¶2            Accordingly, we grant review, but deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2